United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1475
                                   ___________

Zhang Fen Zhan,                         *
                                        *
             Petitioner,                *
                                        * Petition for Review of an
       v.                               * Order of the
                                        * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: September 21, 2011
                                Filed: October 5, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Zhang Fen Zhan, a native and citizen of China, petitions for review of an order
of the Board of Immigration Appeals, which affirmed an immigration judge’s denial
of asylum, withholding of removal, and relief under the Convention Against Torture.
We conclude that the decision was supported by substantial evidence on the record as
a whole. See Makatengkeng v. Gonzales, 495 F.3d 876, 881 (8th Cir. 2007).
Accordingly we deny the petition for review.
                       ______________________________